DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 1/20/2021 has been entered.
Accordingly, claims 2-10 and 24-27 are pending. At least claim 1 has been amended to change the scope of the claimed invention.

Response to Arguments
With respect to the rejection under 35 USC 101, Applicant’s amendments and arguments, see pages 5-6 of remarks, filed 1/20/2021, with respect to claim 2 have been fully considered and are persuasive.  The rejection of claims 2-10 and 24-27 under 35 USC 101 has been withdrawn. 
With respect to the prior art rejections, Applicant's arguments filed 1/20/2021 have been fully considered but they are not persuasive. 
Applicant argues that “Kim simply modifies the map by adding more boundary lines to mark the carpet area, the hard floor area, and the stepped area…Kim does not teach or suggest a progressively improving map having an amount of surface area increasing over time as the cleaning robot travels” (page 8 of remarks).
Examiner respectfully submits that Applicant is misreading the reference. Kim does more than merely add boundary lines to a map of fixed surface area. Although the room itself (shown in Fig. 6) is a fixed area, the map of the room does not exist until the robot maps it over the course of a cleaning operation. The map produced by the cleaning operation comprises more than just boundary lines. For example, two obstacles, a doorsill, and the docking station 200 are captured by the robot’s mapping in addition to the boundary/walls of the room and the boundaries/transitions between carpet and hard floor (L2) as well as the floor type (carpet or hard floor) for the unobstructed areas. This is explicit in Kim in at least [0021]1, [0024]2, and [0036]3 and elsewhere throughout the reference. Hence Applicant’s statement that “Kim simply modifies the map by adding more boundary lines to mark the carpet area, the hard floor area, and the stepped area” is simply not true.
Additionally, when Kim says “the entire cleaning area”, it is a reference to the room or space in which the robot operates (Fig. 6). When Kim says “a map with respect to the entire cleaning area”, it should be understood as a map related to the entire cleaning area, or a map regarding the entire cleaning area, or a map having to do with4 the entire cleaning area. Applicant seems to be under the impression that “a map with respect to the entire cleaning area” means “a map of the entire cleaning area” which is simply not the case. The robot only maps the area that it cleans. Hence, in Kim, it is not possible for the robot to map the hard floor area while in carpet mode and vice versa. Rather, in carpet mode, the surface area of the map that is ultimately produced corresponds only to the hatched area of Figs. 7a-b which is bounded by the squares along L2 and the circles along a portion of the rightmost wall; the unhatched H/F portion remains unmapped. Conversely, in H/F mode, the surface area of the map that is ultimately produced corresponds only to the hatched area of Figs. 8a-b which is bounded by the squares along L2 and the circles along the remaining perimeter/walls of the room; the unhatched CARPET portion remains unmapped in this case. As the robot is used over and over again in the various modes, the newly cleaned/mapped areas are added to the overall map of the room. This is further supported by Kim’s use of the plurality (“maps”) to describe the entire cleaning area ([0084], [0103]) – it is not one map, but a plurality of maps progressively developed and compiled over time to eventually capture the entire cleaning area as a whole in the robot’s memory. This process of mapping one area during a cleaning operation and then mapping another area during a subsequent cleaning operation, clearly reads on the claimed limitation “automatically building, by the cleaning robot, a progressively improving map of an area being cleaned using sensor data as the cleaning robot travels, the progressively improving map having an amount of surface area increasing over time.”
Additionally or alternatively, Examiner submits that Applicant is overlooking the fact that the robot progressively maps an area as it cleans. As such, the surface area that has been mapped must necessarily correspond to the surface area that has been covered by the robot which gradually increases over time as the robot performs the cleaning operation. For example, in Fig. 5 where a carpet area is partially cleaned, the carpet area would likewise be partially mapped. The surface area of this map (of the carpet area) is, at this moment in time, only as big as the line indicating the robot’s progress over its course of travel. Over time, as the cleaning process continues, the surface area of this map gradually gets bigger until, eventually, the whole carpet area has been cleaned/mapped as shown by the hatched area in Fig. 7a-b. This process of gradually mapping the area as the robot covers it also reads on the claimed limitation “automatically building, by the cleaning robot, a progressively improving map of an area being cleaned using sensor data as the cleaning robot travels, the progressively improving map having an amount of surface area increasing over time.” 
Applicant is respectfully reminded that these comments and conclusion essentially correspond with the analysis and conclusion of the Patent Trial and Appeal Board in the Patent Board Decision dated 11/23/2020 (bottom of page 7 to top of page 8).

Information Disclosure Statement
Due to the volume of material presented (including numerous duplicates), Applicant’s IDSs received on 1/27/2021 have received only a cursory consideration wherein U.S. patent literation was crossed with a text search and all other references received only a quick glance.
Significantly, an applicant's duty of disclosure of material information is not satisfied by presenting a patent examiner with “a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work.” Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).
The purpose of this comment is to document on the record that the disclosed prior art has only received a cursory consideration. Should this level of consideration be acceptable to the Applicant, no further action is needed. However, should Applicant desire a more thorough consideration of the disclosed prior art, Applicants are requested to identify the relevant references including relevant sections highlighted in each of the relevant references, since they are believed to be the most knowledgeable about the content of the information included in the IDS. If Applicants indicate that all the submitted documents are highly pertinent, then they are requested to provide an explanation of the pertinence of every single cited reference in the Information Disclosure Statement. This information is necessary to more thoroughly evaluate the large volume of prior art submitted with the IDS.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2012/0125363 A1) in view of Choe et al. (US 2011/0264305 A1).
Regarding claim 2, Kim teaches a computer-implemented method for operating a cleaning robot, the method comprising: 
automatically building, by the cleaning robot, a progressively improving map of an area being cleaned using sensor data as the cleaning robot travels, the progressively improving map having an amount of surface area increasing over time ([0021], [0103], [0138], Figs. 7-9 and related text: if the robot produces the map as it cleans, then the “map” is initially empty and expands as the robot moves around; additionally/alternatively, if the robot has only one of the carpet area and the hard floor area mapped and then executes cleaning in the other area, the total area of the map would expand); and
localizing, by the cleaning robot, a location of a dock in the area being cleaned by the cleaning robot […], wherein the […] progressively improving map comprises a […] representation of the relative position of the location of the dock in the […] progressively improving map ([0042-43], [0105], [0108], [0148]: return path to the docking/charging station 200 is produced using the map, the location of the docking/charging station must be included in the map).
Kim does not teach “transmitting, via a wireless transmitter, a graphical representation of the progressively improving map or portion thereof to a user interface on a user terminal that is remote from the cleaning robot”. However, Choe teaches this limitation (at least [0020-21], [0070]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to transmit, via a wireless transmitter, a representation of the map to a user interface on a remote user terminal as taught by Choe in order to control and monitor the robot remotely (Choe [0006], [0102]), thereby improving convenience for the user.
Regarding claim 3, modified Kim teaches the computer implemented method of Claim 2, and Kim also teaches that automatically building a progressively improving map comprises automatically building the progressively improving map of an area within the progressively improving map being cleaned during cleaning of the area by the robot ([0021], [0103], [0138], Figs. 7-9 and related text).  
Regarding claim 6, modified Kim teaches the computer implemented method of Claim 3, and Kim also teaches that the area within the progressively improving map increases over time (Figs. 7-9 and related text).  
Regarding claims 24 and 25, modified Kim teaches the computer implemented method of Claim 2, but Kim, as modified, does not explicitly teach that the cleaning robot is configured to “monitor a local network for a presence of one or more mobile devices” (claim 24) or “execute an operation based on a presence of one or more mobile devices” (claim 25). However, Choe also teaches that a mobile device must request authentication (Fig. 10, step S141; Fig. 11, S241) which causes the robot cleaner to detect the presence of the mobile device. Responsive to the request/presence of the mobile device, the robot cleaner operates to permit access (S142, S242) and transmit the monitoring image and cleaning map (S144, S244) and/or move based on a subsequent command (Fig. 11, S252-260, S281-290). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to detect mobile devices via a network and execute a response operation as taught by Kim in order to improve information security by authorizing mobile devices before sending data to them.
Regarding claim 26, modified Kim teaches the computer implemented method of Claim 2, and Kim also teaches navigated the cleaning robot to the dock using a sequence of navigation steps based on the progressively improving map ([0042-43], [0108], [0148], Fig. 7b, Fig. 8b, Fig. 9b).
Regarding claim 27, modified Kim teaches the computer implemented method of Claim 2, and Kim also teaches operating the cleaning robot to navigate an area of the progressively improving map (carpet only mode: Fig 7a; hard floor only mode: Fig. 8a; combined carpet and hard floor mode: Fig. 9a; return to dock: [0042-43], [0108], [0148], Fig. 7b, Fig. 8b, Fig. 9b).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2012/0125363 A1) in view of Choe et al. (US 2011/0264305 A1) and Dooley et al. (US 2009/0281661 A1).
Regarding claims 4-5, modified Kim teaches the computer implemented method of Claim 3, but Kim, as modified, does not teach that cleaning of the area by the robot comprises “multi-pass cleaning” (claim 4) or “a quick cleaning strategy comprising single-pass cleaning” (claim 5).  However, Dooley teaches these limitations (Fig. 29-34). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to perform single- and/or multi-pass cleaning as taught by Dooley in order to tailor the cleaning operation to a deep clean (multi-pass) or cursory clean (single-pass) as desired (Dooley [0335], [0356]).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2012/0125363 A1) in view of Choe et al. (US 2011/0264305 A1) and Atia et al. (US 2015/0230100 A1).
Regarding claims 7-8, modified Kim teaches the computer implemented method of Claim 3, but Kim, as modified, does not teach “tagging a location of a device to the progressively improving map” (claim 7) or, more specifically, “tagging the transceiver [to the map] by detecting a peak signal strength of the transceiver to identify a location of the transceiver” (claim 8). However, Atia teaches this limitation ([0079], [0094-102]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to tag the location of area transceivers to the map, their respective locations determined by detecting peak signal strength, as taught by Atia in order to assist the robot in localizing the transceivers and itself in the environment (Atia [0001], [0004], [0011], [0035], [0038], [0069], [0079]).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2012/0125363 A1) in view of Choe et al. (US 2011/0264305 A1) and Chiappetta (US 2010/0082193 A1).
Regarding claims 9-10, modified Kim teaches the computer implemented method of Claim 3, but Kim, as modified, does not teach that automatically building a progressively improving map comprises “comparing the progressively improving map with a covered area within the progressively improving map and generating a graphical representation of a comparison of the progressively improving map with the covered area” (claim 9) or that the graphical representation comprises “a completion ratio of the progressively improving map” (claim 10). However, Chiappetta teaches these limitations (Fig. 22). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to calculate and present an indication of the completion ratio as taught by Chiappetta in order to inform the owner of the robot’s cleaning progress (Chiappetta [0095]).

Terminal Disclaimer
The terminal disclaimer filed on 1/9/2019 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9380922 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GENNA M MOTT/Primary Examiner, Art Unit 3662                                                                                                                                                                                                        





    
        
            
    

    
        1 [0021]: “the control unit…may mark the carpet area, the hard floor area, the boundary and the stepped area on the map” (emphasis added)
        2 [0024]: “a control unit to produce a map indicating a material or state of the floor” (emphasis added)
        3 [0036]: “producing a map indicating the area, in which the cleaning operation is performed, and the determined material or state of the floor” (emphasis added)
        4 “With respect to.” Merriam-Webster.com Thesaurus, Merriam-Webster, https://www.merriam-webster.com/thesaurus/with%20respect%20to. Accessed 16 Mar. 2021.